Mr. Justice Baker delivered the opinion of the court. The only ground of reversal urged is that the verdict is so contrary to the evidence that the trial court erred in denying defendant’s motion for a new trial. In the brief for plaintiffs in error it is stated that the questions in dispute are: “First. Was this a leasing for a year or from month to month? “Second. If it was a leasing for a year, was the term to begin on the 23d of April, 1908, or on the first of May, 1908? “Third. What was the agreement as to payment for gas? Was plaintiff in error to get the gas free or was he to pay for it? “Fourth. Was the gas or electric light bill or either of them paid for the month of December, 1908 ? ’ ’ On each of the disputed questions above stated the testimony is conflicting, and we cannot on a review of the evidence say that the jury might not properly find on each of such disputed questions against the contention of plaintiffs in error. The case is one of conflicting testimony, where the ^erdict is conclusive, and the trial court properly denied defendant’s motion for a new trial. The judgment is affirmed, Affirmed.